DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 12/15/2021 has been received and entered in to the case. 
	Claims 1-8 has/have been canceled, claims 9-13 and 17-21 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 14-16 and 22 have been considered on the merits. All arguments have been fully considered. 

	The claim rejections under 35 USC §112 have been withdrawn due to the instant amendment. 
	The claim rejection under 35 USC §103 has been withdrawn due to the instant amendment, and replaced with the claim rejection presented below.
	
Claim Rejections - 35 USC § 112 (new rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 14-16 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The newly added limitation directed to the cell-embedded beads not including epithelial cells does not have an adequate support from the specification of the originally filed application. The limitation excludes epithelial cells from the cell-embedded beads. It is understood that epithelial cells are utilized along with cell-embedded beads comprising mesenchymal cells and transplanted into the site in need thereof according to the instant specification. The cell-embedded beads are disclosed to be formed using mesenchymal cells including those claimed and a biocompatible hydrogel that is an extracellular matrix component that gelates. However, there is no disclosure with regard to epithelial cells in the cell-embedded beads in the instant specification whether it is included or excluded in the beads. In the absence of disclosure of epithelial cells as being an alternative component, there is no basis for the exclusion in the specification, and thus, the negative limitation or exclusionary proviso is considered new matter.
If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff ’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP  § 2163 - §  2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112, first paragraph.
Applicant is advised to delete the newly added limitation directed to epithelial cells.

Claim Rejections - 35 USC § 103 (New Rejection)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 14-16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 2008/0031858) in view of Thangapazham et al. (WO 2014/179559)
Chan et al. teach a method of microencapsulating mesenchymal stem cells, keratinocytes, chondrocytes, fibroblast, etc. forming cell-matrix microspheres using collagen hydrogel (paras. [0040], [0075], [0079], [0082], [0133]). Chan et al. teach that MSCs in a medium were suspended thoroughly in the neutralized collagen solution, and 
Chan et al. teach the concentration of mesenchymal stem cells at 5x105 cells/ml (para. [0092]), and thus meet the limitation of claim 16.
Chan et al. teach that the cell-matrix microspheres are collected in a DMEM medium containing bacterial culture dish, and the collected microspheres were maintained at their free-floating state in the culture vessel at 37°C for 2-7 days (para. [0092]), and this teaching meets the limitation directed to the suspension culture of the step (ii) of claim 14. 
Chan et al. teach that there is a temporal morphological change of the cell-matrix microspheres, and microspheres at higher cell densities and lower collagen matrix densities contract as time goes by and become more opaque and dense, indicating that hMSCs are reorganizing the matrix to form a tighter matrix in the microspheres (para. [0094]). Chan et al. teach that the rate of contraction of the cell-encapsulated capsules depended on the cell-seeding density, and with a higher cell-seeding density, the cell-encapsulated capsules (microspheres) contracted at an earlier time point and at a higher rate (Example 10; para. [0139]). Thus, these teachings meet the “contracting” limitation of the instant claims.

Chan et al. do not teach the mesenchymal cells being hair papilla cells.
Thangapazham et al. teach microspheres comprising mesenchymal cells such as hair follicle dermal cells, e.g. dermal papilla cells within a collagen matrix (para. [003], [010]-[011], [014], [047]-[048]).
It would have been obvious to a person skilled in the art to use mesenchymal cells such as hair follicle dermal cells or dermal papilla cells taught by Thangapazham et al. in the method of Chan et al. This is because Chan et al. teach that any cells from diverse origin including mature cells or stem cells from human or clinically feasible sources (para. [0040]) can be used for the cell-matrix microspheres, and one skilled in the art would recognize that hair follicle cells such as dermal papilla (DP) cells could be used for the microspheres of Chan et al. since Thangapazham et al. teach that dermal papilla cells can be encapsulated in a collagen matrix. 
Regarding the tractive force of DP cells, while it is not particularly taught whether DP cells would have the same “tractive force” as MSCs or fibroblasts as taught by Chan et al., however, the “tractive force” is also inherent to the DP cells based on the disclosure of the instant specification, and the force is sufficient enough to contract the microspheres when the cell density is sufficient enough according to Chan et al. Thus, one skilled in the art would have a reasonable expectation of success to have DP cells 
Regarding claim 22 directed to the mesenchymal cells resulting in increased expression of hair follicle-inducing genes including versican, Igfbp5, Tgfb2, Chan et al. in view of Thangapazham et al. do not particularly teach the limitation. However, the cells of Thangapazham et al. are cells capable of inducing hair follicles and the purpose of microspheres of Thangapazham et al. Thangapazham et al. is for hair regeneration and hair growth, it would have been obvious to a person skilled in the art that the DP cells of Chan et al. in view of Thangapazham et al. would result in increased expression of hair follicle-inducing genes.  The claimed result is considered to be obtained by the claimed method steps. Since Chan et al. in view of Thangapazham et al. teach the identical steps of forming cell-embedded hydrogel (collagen microcapsules comprising DP cells), and the claimed aggregation and contraction of the cells in the cell-embedded cured hydrogel preparation inherently occur in the collagen microcapsules of Chan et al. in view of Thangapazham et al., the results of increasing expression of hair follicle-inducing genes would be inherently present for the microcapsules encapsulating DP cells formed by the method of Chan et al. in view of Thangapazham et al.
The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966). See M.P.E.P. § 2112.02.
Regarding the new limitation directed to the cell-embedded beads not including epithelial cells, while Chan et al. do no particularly disclose exclusionary proviso, however, the cells utilized by the microspheres of Chan et al. can be MSCs, and there is no disclosure that the MSCs are mixed with other cell types including epithelial cells, the embodiment of Chan et al. utilizing MSCs (i.e. collagen-mesenchymal stem cell microspheres) would not include epithelial cells or keratinocytes when the MSCs are replaced with DP cells taught by Thangaphazam et al.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.  Applicant alleged that the combined teachings of Chan and Thangapazham do not teach or suggest the newly added limitation directed to epithelial cells excluded from the cell-embedded beads, and one skilled in the art would have been led to combine human dermal papilla cells and keratinocytes for the microspheres of Chan. It is understood that the applicant’s argument is based on the teaching of Thangapazham directed to the skin substitutes comprising epithelial cells and mesenchymal cells. The Examiner respectfully disagrees with applicant.
Applicant is reminded that the primary reference of the 103 rejection is Chan et al. Chan et al. do not teach that mesenchymal cells in combination with epithelial cells 
Based on the above discussion, it is the Examiner’s position that the combined teaching of Chan et al. in view of Thangapazham et al. render the claimed invention obvious.

It is noted that the following prior art is related to the subject matter of the instant invention. 
JP2008125540: Kurita et al. (ref. cited in PTO-892)
The reference teaches a contractile collagen gel embedded with papilla cells and epithelial cells, and the contraction is a property of the collagen gel (p.6, 1st – 2nd para.), and thus, the reference teaches the steps to form the cell-embedded cured gel preparation. However, since the claims of the instant application exclude epithelial cells in the cell-embedded cured gel preparation, the reference is not cited in the claim rejection.

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/           Primary Examiner, Art Unit 1632